DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending and have been considered below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The claims are replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. Notably, but not at all exclusively, some examples of indefinite language are: 
Throughout the claims, it is unclear what structural features are performing which steps or functions. For example, in claim 1, it is unclear whether the hand guard is causing the “providing play level alerts using the LED lights coupled to the hand guard” and “transmitting the play level alerts wirelessly to an app on a smart phone,” as both of these steps could be performed by another person, independently of the hand guard or other method steps recited in claim 1. 
 The claims include several recitations of “LED” and “app” without defining these abbreviations. 
Claim 16 recites “a digital processor” at line 13 and again at line 18. It is unclear whether “a digital processor” recited at line 18 is intended to mean the same thing as the “digital processor” recited at line 13.
The current set of claims (i.e., the claims filed January 5, 2022) is not properly marked up to show changes made to the previous set of claims (i.e., the claims filed August 27, 2021). For example, in the claims filed August 27, 2021, claim 1 recited “alerting the user of the identified predetermined pet actions level.” This language, however, is not included in claim 1 as filed January 5, 2022. Thus, it is not clear whether claim 1 is intended to include the recitation “alerting the user of the identified predetermined pet actions level.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 8-11, 13-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,448,608 to Mucerino, Jr. et al. (“Mucerino”) in view of U.S. Publication No. 2012/0318209 to Christianson et al. (“Christianson”) and U.S. Publication No. 2011/0120387 to Warkentin (“Warkentin”) and  U.S. Patent No. 9,648,853 to Ecker (“Ecker”).
Regarding claim 1, Mucerino teaches a method, comprising: 
providing a hand guard (handle portion of 165 to which 166 is coupled; FIG. 52B) for a user interacting with a dog (FIG. 52B; Col. 18, lines 49-65); 
providing a handle (166) coupled to an inside portion of the hand guard, wherein the handle allows a user to grasp the handle inside the hand guard and securing a firm grip while the user's hand is protected when playing with the dog; (FIG. 52B; Col. 18, lines 49-65);  
providing a chew toy (170/171) for the dog to bite coupled to the hand guard; 
providing at least one sensor module located in the hand guard coupled to the hand guard and rope for measuring a dog biting force, pulling force, and thrashing magnitude of force (FIG. 52B; Col. 18, lines 49-65; Col. 19, lines 42-55; Col. 14, lines 33-39; Col. 16, lines 42-58);
measuring the dog’s play level using the at least one sensor module (Col. 18, lines 49-65; Col. 19, lines 42-55; Col. 14, lines 33-39; Col. 16, lines 42-58; claims 43 and 45);
determining a level of dog play from playful to ferocious to violent using a strain level indicator coupled to the at least one sensor (Col. 18, lines 49-65; Col. 19, lines 42-55; Col. 14, lines 33-39; Col. 16, lines 42-58; claims 43 and 45);

Christianson teaches a method that includes providing a hand guard (2), wherein the handle allows a user to grasp the handle inside the had guard and securing a firm grip while the user’s hand is protected when playing with the dog (FIG. 1; ¶ [0023]), and providing a rope (4) for the dog to bite coupled to the hand guard (FIG. 1; ¶ [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Mucerino by further including the hand guard, as taught by Christianson, in order to protect the user from bites (Christianson at ¶ [0019]). Also, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Mucerino by replacing the chew toy with a rope, as taught by Christianson, in order to improve the training and recreation benefits (see, e.g., Mucerino at Col. 18, lines 49-65).
Mucerino teaches providing at least one sensor module located in the hand guard coupled to the hand guard and rope for measuring dog biting force, pulling force, and thrashing magnitude of force; Mucerino also teaches predetermined pet action levels based on predetermined thresholds of dog biting force, pulling force, and thrashing magnitude (Col. 14, lines 33-39; Col. 16, lines 42-58; Col. 19, lines 42-55). Mucerino in view of Christianson, however, does not explicitly teach providing at least one sensor module to measure dog biting force, pulling force, and thrashing magnitude of force and frequency; providing a digital processor coupled to the hand guard and rope for analyzing measurements of combinations of the dog biting force, pulling force, and thrashing magnitude of force and frequency to identify 
Warkentin teaches a method, comprising providing at least one sensor module (14) to measure pulling force (claim 1; ¶ [0006]); providing a signal generator to identify predetermined pet action levels based on predetermined thresholds of pulling force (claim 1; ¶¶ [0006]-[0008]); and alerting the user of the identified predetermined pet play level (claim 1; ¶ [0008]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of the Mucerino and Christianson combination to further include providing at least one sensor module to measure pulling force; providing a signal generator to identify predetermined pet action levels based on predetermined thresholds of pulling force; and alerting the user of the identified predetermined pet actions level, as taught by Warkentin, in order to alert the user of the pet’s movements and behavior (see, e.g., Mucerino at Col. 18, lines 49-65 teaching that the method is for training the pet). Also, both Warkentin and Mucerino teach to provide the sensing device on a training assembly for a pet. While Warkentin teaches the pet training assembly to be a leash, Mucerino teaches the pet training assembly to be a leash or a pull toy (see, e.g., Mucerino at FIGS. 2-7; 47; 52B; Warkentin at FIG. 1). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Warkentin with those of the Mucerino and Christianson combination, order to alert the user of the pet’s movements and behavior, and thus better train the pet using the pull toy. 
 Ecker teaches providing a sensor module (20) to measure dog biting force, pulling force, and thrashing magnitude of force and frequency (Col. 4, lines 47-59); providing a digital see also Col. 4, lines 10-69); and transmitting the play level alerts wirelessly to an app on a smart phone (Col. 6, lines 27-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of the Mucerino, Christianson, and Warkentin combination to further include providing a sensor module to measure dog biting force, pulling force, and thrashing magnitude of force and frequency; providing a digital processor located in the hand guard for analyzing measurements of combinations of the dog biting force, pulling force, and thrashing magnitude of force and frequency to identify predetermined pet action levels based on predetermined thresholds of dog biting force, pulling force, and thrashing magnitude of force and frequency, providing play alerts using with LED lights coupled to the hand guard, and transmitting the play level alerts wirelessly to an app on a smart phone, as taught by Ecker, in order to more accurately monitor the movement and thus more effectively train the pet. 
Regarding claim 2, the combination of Mucerino, Christianson, Warkentin, and Ecker teaches wherein providing a pet toy hand guard includes fabricating a hand guard shield using plastic, other material that is sturdy, safe for dogs/animals and humans, metal or other rigid material to protect a pet owner and handler from injury while working with the dog (Christianson at ¶ [0021]).
Regarding claim 3, the combination of Mucerino, Christianson, Warkentin, and Ecker teaches using an attachment rope (Christianson, 3) coupled to the hand guard through a pet toy hand guard handle opening and the attachment rope is coupled to a coupling device coupled to a hand guard extension (Christianson at ¶ [0023]; FIG. 1).
Regarding claim 4, the combination of Mucerino, Christianson, Warkentin, and Ecker teaches using a hand guard including a 3-section hand guard (Mucerino, teaching to incorporate alternate chew toy (171), FIG. 52B; Col. 18, lines 49-65).
Regarding claim 5, the combination of Mucerino, Christianson, Warkentin, and Ecker teaches each and every element of claim 1 as discussed above, and Mucerino and Christianson teach several alternatives for the hand guard but the combination does not explicitly teach using a hand guard including a rectangular bite frame with a rectangular bite frame mesh.
It is well settled, however, that merely changing the size or configuration of a prior art device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular size or configuration was significant (MPEP 2144, citing In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).) In this case, applicant has not shown patentable significance of the claimed rectangular, mesh configuration. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of the Mucerino, Christianson, Warkentin, and Ecker combination and use a hand guard with a rectangular bite frame and rectangular bite frame mesh, in order to effectively train the dog.
Regarding claim 6, the combination of Mucerino, Christianson, Warkentin, and Ecker teaches each and every element of claim 1 as discussed above, and Mucerino and Christianson 
It is well settled, however, that merely changing the size or configuration of a prior art device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular size or configuration was significant (MPEP 2144, citing In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).) In this case, applicant has not shown patentable significance of the claimed triangular, mesh configuration. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of the Mucerino, Christianson, Warkentin, and Ecker combination and use a hand guard with a triangular bite frame and triangular bite frame mesh, in order to effectively train the dog.
Regarding claim 8, the combination of Mucerino, Christianson, Warkentin, and Ecker teaches using a pet toy hand guard application installed on a pet owner's smart phone to receive a play level alert and a graphic and numeric determined strain level indicator from at least one integrated sensor module near-field transceiver with a WIFI connection capable communication device (Ecker at Col. 6, lines 27-67; Col. 5, lines 37-60).  
Regarding claim 9, the combination of Mucerino, Christianson, Warkentin, and Ecker teaches using sensor modules integrated into the pet toy hand guard including a sensor compartment, at least one rechargeable battery, a digital processor, a digital memory device and a near-field transceiver with a WIFI connection capable communication device, a playful sensing gauge LED light, a ferocious sensing gauge LED light, a violent sensing gauge LED light and an audible alert (Ecker at Col. 4, lines 10-67; Col. 6, lines 27-67; Warkentin at ¶ [0008]) .
Regarding claim 10, the combination of Mucerino, Christianson, Warkentin, and Ecker teaches using a pet toy hand guard application installed on a pet owner's smart phone including a 
Regarding claim 11, Mucerino teaches an apparatus comprising: 
a hand guard (handle portion of 165 to which 166 is coupled; FIG. 52B) for a user interacting with a dog (FIG. 52B; Col. 18, lines 49-65); 
a handle (166) coupled to an inside portion of the hand guard (FIG. 52B; Col. 18, lines 49-65);  
a chew toy (170/171) coupled to the hand guard for the dog to bite; 
at least one sensor module located in the hand guard to measure dog biting force, pulling force, and thrashing magnitude of force (FIG. 52B; Col. 18, lines 49-65; Col. 14, lines 33-39; Col. 16, lines 42-58; Col. 19, lines 42-55) and configured with a playful sensing gauge LED light, a ferocious sensing gauge LED light, and a violent sensing gauge LED light to alert the pet owner of the dog play level ((FIG. 52B; Col. 18, lines 49-65; Col. 14, lines 33-39; Col. 16, lines 42-58; Col. 19, lines 42-55) (note: claim 11 does not positively claim the LED lights, and the sensor module of Mucerino is clearly capable of being “configured with” such LED lights). 
It may be argued that portion (165) of Mucerino does not teach a hand guard. Also, while Mucerino teaches a chew ring (170) or alternate chew toy (171) coupled to the hand guard for the dog to bite (FIG 52B; Col. 18, lines 49-65), it does not explicitly teach providing a rope coupled to the hand guard for the dog to bite. 

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Mucerino by further including the hand guard, as taught by Christianson, in order to protect the user from bites (Christianson at ¶ [0019]). Also, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Mucerino by replacing the chew toy with a rope, as taught by Christianson, in order to improve the training and recreation benefits (see, e.g., Mucerino at Col. 18, lines 49-65).
Mucerino teaches a mechanical sensing means to measure dog biting force, pulling force, and thrashing magnitude of force; Mucerino also teaches predetermined pet action levels based on predetermined thresholds of dog biting force, pulling force, and thrashing magnitude (Col. 14, lines 33-39; Col. 16, lines 42-58; Col. 19, lines 42-55). Mucerino in view of Christianson, however, does not explicitly teach providing at least one sensor module to measure dog biting force, pulling force, and thrashing magnitude of force and frequency; providing a digital processor located in the hand guard for analyzing measurements of combinations of the dog biting force, pulling force, and thrashing magnitude of force and frequency to identify predetermined pet action levels based on predetermined thresholds of dog biting force, pulling force, and thrashing magnitude of force and frequency; and a hand guard application for receiving playing pet action level alerts from the at least one integrated sensor module on a user digital device. 
Warkentin teaches a apparatus, comprising providing at least one sensor module (14) to measure pulling force (claim 1;¶ [0006]); providing a signal generator to identify predetermined 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of the Mucerino and Christianson combination to further include providing at least one sensor module to measure pulling force; providing a signal generator to identify predetermined pet action levels based on predetermined thresholds of pulling force; and alerting the user of the identified predetermined pet actions level, as taught by Warkentin, in order to alert the user of the pet’s movements and behavior (see, e.g., Mucerino at Col. 18, lines 49-65 teaching that the method is for training the pet). Also, both Warkentin and Mucerino teach to provide the sensing device on a training assembly for a pet. While Warkentin teaches the pet training assembly to be a leash, Mucerino teaches the pet training assembly to be a leash or a pull toy (see, e.g., Mucerino at FIGS. 2-7; 47; 52B; Warkentin at FIG. 1). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Warkentin with those of the Mucerino and Christianson combination, order to alert the user of the pet’s movements and behavior, and thus better train the pet using the pull toy. 
 Ecker teaches providing a sensor module (20) to measure dog biting force, pulling force, and thrashing magnitude of force and frequency (Col. 4, lines 47-59); providing a digital processor (24) located in the hand guard for analyzing measurements of combinations of the dog biting force, pulling force, and thrashing magnitude of force and frequency to identify predetermined pet action levels based on predetermined thresholds of dog biting force, pulling force, and thrashing magnitude of force and frequency (Col. 4, lines 47-59; Col. 5, lines 2-12; Col. 6, lines 27-50; claim 1); near-field transceiver with a WIFI connection capable communication device coupled to the at least one sensor module configured for transmitting pet 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of the Mucerino, Christianson, and Warkentin combination to further include a sensor module to measure dog biting force, pulling force, and thrashing magnitude of force and frequency; providing a digital processor located in the hand guard for analyzing measurements of combinations of the dog biting force, pulling force, and thrashing magnitude of force and frequency to identify predetermined pet action levels based on predetermined thresholds of dog biting force, pulling force, and thrashing magnitude of force and frequency, as well as the near-field transceiver, as taught by Ecker, in order to more accurately monitor the movement and thus more effectively train the pet.
Regarding claim 13, the combination of Mucerino, Christianson, Warkentin, and Ecker teaches a pet owner's digital device including a smart phone, a computer including a desktop and laptop computer and a pet owner's digital tablet for receiving, recording and storing to receive a play level alert and for forwarding play level alert data to a dog trainer or veterinarian for advice to the pet owner on behavioral training methods and review training progress (Ecker at Col. 6, lines 27-50).
Regarding claim 14, the combination of Mucerino, Christianson, Warkentin, and Ecker teaches at least one integrated sensor module coupled to the hand guard including a compartment, at least one rechargeable battery, a digital processor, a digital memory device and a near-field transceiver with a WIFI connection capable communication device, a playful sensing gauge LED light, a ferocious sensing gauge LED light, a violent sensing gauge LED light and an 
Regarding claim 15, the combination of Mucerino, Christianson, Warkentin, and Ecker teaches a pet toy attachment rope (Christianson, 3) coupled to the pet toy hand guard through a pet toy hand guard handle opening and the pet toy attachment rope is coupled to a pet toy coupling device coupled to a pet toy extension (Christianson at ¶ [0023]; FIG. 1).
Regarding claim 16, Mucerino teaches an apparatus comprising:  
a hand guard (handle portion of 165 to which 166 is coupled; FIG. 52B) configured for interacting with a dog (FIG. 52B; Col. 18, lines 49-65); 
a handle (166) coupled to an inside portion of the hand guard for allowing a user to maintain a firm grip of the handle while the user’s hand is protected when playing with the dog (FIG. 52B; Col. 18, lines 49-65);  
a playing level determination device with at least one sensor module coupled to the hand guard configured to measure dog biting force, pulling force, and thrashing magnitude of force (FIG. 52B; Col. 18, lines 49-65; Col. 14, lines 33-39; Col. 16, lines 42-58; Col. 19, lines 42-55);
It may be argued that portion (165) of Mucerino does not teach a hand guard. Also, while Mucerino teaches a chew ring (170) or alternate chew toy (171) coupled to the hand guard for the dog to bite (FIG 52B; Col. 18, lines 49-65), it does not explicitly teach providing a rope coupled to the hand guard for the dog to bite. 
Christianson teaches an apparatus that includes a hand guard (2), and a rope (4) coupled to the hand guard for the dog to bite (FIG. 1; ¶ [0023]).
see, e.g., Mucerino at Col. 18, lines 49-65).
Mucerino teaches a mechanical sensing means to measure dog biting force, pulling force, and thrashing magnitude of force; Mucerino also teaches predetermined pet action levels based on predetermined thresholds of dog biting force, pulling force, and thrashing magnitude (Col. 14, lines 33-39; Col. 16, lines 42-58; Col. 19, lines 42-55). Mucerino in view of Christianson, however, does not explicitly teach providing at least one sensor module to measure dog biting force, pulling force, and thrashing magnitude of force and frequency; providing a digital processor located in the hand guard for analyzing measurements of combinations of the dog biting force, pulling force, and thrashing magnitude of force and frequency to identify predetermined pet action levels based on predetermined thresholds of dog biting force, pulling force, and thrashing magnitude of force and frequency; and a pet owner digital device with a hand guard application installed for receiving play alerts from the hand guard.
Warkentin teaches a apparatus, comprising providing at least one sensor module (14) to measure pulling force (claim 1;¶ [0006]); providing a signal generator to identify predetermined pet action levels based on predetermined thresholds of pulling force (claim 1; ¶¶ [0006]-[0008]); and alerting the user of the identified predetermined pet actions level (claim 1; ¶ [0008]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of the Mucerino and Christianson combination to further include see, e.g., Mucerino at Col. 18, lines 49-65 teaching that the method is for training the pet). Also, both Warkentin and Mucerino teach to provide the sensing device on a training assembly for a pet. While Warkentin teaches the pet training assembly to be a leash, Mucerino teaches the pet training assembly to be a leash or a pull toy (see, e.g., Mucerino at FIGS. 2-7; 47; 52B; Warkentin at FIG. 1). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Warkentin with those of the Mucerino and Christianson combination, order to alert the user of the pet’s movements and behavior, and thus better train the pet using the pull toy. 
 Ecker teaches providing a sensor module (20) to measure dog biting force, pulling force, and thrashing magnitude of force and frequency (Col. 4, lines 47-59); providing a digital processor (24) located in the hand guard for analyzing measurements of combinations of the dog biting force, pulling force, and thrashing magnitude of force and frequency to identify predetermined pet action levels based on predetermined thresholds of dog biting force, pulling force, and thrashing magnitude of force and frequency (Col. 4, lines 47-59; Col. 5, lines 2-12; Col. 6, lines 27-50; claim 1); at least one rechargeable battery, a digital processor, a digital memory device and a near-filed transceiver with a WIFI connection capable communication device included in the compartment (Col. 6, lines 27-50); and a pet owner smart phone with a hand guard application installed for receiving play alerts from the hand guard. (Col. 6, lines 27-50).

Regarding claim 18, the combination of Mucerino, Christianson, Warkentin, and Ecker teaches the playing level determination device configured as at least one integrated sensor module configured to include at least one one strain gauge; a compartment, at least one rechargeable battery, a digital processor, a digital memory device and a near-field transceiver with a WIFI connection capable communication device, a playful sensing gauge LED light, a ferocious sensing gauge LED light, a violent sensing gauge LED light and an audible alert differing for each pet action level determined (Mucerino at FIG. 52B; Ecker at Col. 4, lines 10-67; Col. 6, lines 27-67; Warkentin at ¶ [0008]) .
Regarding claim 19, the combination of Mucerino, Christianson, Warkentin, and Ecker teaches including a pet toy including a 3-section pet toy (Mucerino, teaching to incorporate alternate chew toy (171), FIG. 52B; Col. 18, lines 49-65). Also, Mucerino and Christianson teach several alternatives for the pet chew, but the combination does not explicitly teach including a pet toy including a rectangular and triangular bite frame with a rectangular and triangular bite frame mesh.

Regarding claim 20, the combination of Mucerino, Christianson, Warkentin, and Ecker teaches using a pet toy hand guard application installed on a pet owner's digital device including a smart phone, a computer including a desktop and laptop computer and a pet owner's digital tablet for receiving, recording and storing to receive a play level alert and for forwarding play level alert data to a dog trainer or veterinarian for advice to the pet owner on behavioral training methods and review training progress (Ecker at Col. 6, lines 27-67).
Claims 7, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mucerino in view of Christianson, Warkentin, and Ecker as applied to claims 1, 11, and 16 above, and in further view of U.S. Publication No. 2014/0123912 to Menkes et al. (“Menkes”). 
Regarding claims 7, 12, and 17, the combination of Mucerino, Christianson, Warkentin, and Ecker teaches each and every element of claims 1, 11 and 16 as discussed above, but it does not explicitly teach wherein a change in a pet action level alerts a user of a dog's condition, is 
Menkes teaches a method, wherein a change in a pet action level alerts a user of a dog's condition, is sick, or suffering from a condition or may alert an owner that the pet is more aggressive or violent than the pet owner was aware of (¶ [0008]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of the Mucerino, Christianson, Warkentin, and Ecker combination such that a change in a pet action level alerts a user of a dog's condition, is sick, or suffering from a condition or may alert an owner that the pet is more aggressive or violent than the pet owner was aware of, as taught by Menkes, in order to alert the user is the pet is sick. 
 Response to Arguments
Applicant's arguments filed January 5, 2022 have been fully considered but they are not persuasive. 
The amendments to independent claims 1, 11, and 16 cause only further indefiniteness in the claim scope. As addressed above in the rejections under 35 U.S.C. 112(b), the claims are replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. As one example, throughout the claims, it is unclear what structural features are performing which steps or functions. For example, in claim 1, it is unclear whether the hand guard is causing the “providing play level alerts using the LED lights coupled to the hand guard” and “transmitting the play level alerts wirelessly to an app on a smart phone,” as both of these steps could be performed by another person, independently of the hand guard or other method steps recited in claim 1.
see, e.g., Mucerino at Col. 18, lines 49-65). Also, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of the Mucerino and Christianson combination to further include providing at least one sensor module to measure pulling force; providing a signal generator to identify predetermined pet action levels based on predetermined thresholds of pulling force; and alerting the user of the identified predetermined pet actions level, as taught by Warkentin, in order to alert the user of the pet’s movements and behavior (see, e.g., Mucerino at Col. 18, lines 49-65 teaching that the method is for training the pet). Also, both Warkentin and Mucerino teach to provide the sensing device on a training assembly for a pet. While Warkentin teaches the pet training assembly to be a leash, Mucerino teaches the pet training assembly to be a leash or a pull toy (see, e.g., Mucerino at FIGS. 2-7; 47; 52B; Warkentin at FIG. 1). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Warkentin with those of the Mucerino and Christianson combination, order to alert the user of the pet’s movements and behavior, and thus better train the pet using the pull toy. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of the Mucerino, Christianson, and Warkentin combination to further include providing a sensor module to measure dog biting force, pulling force, and thrashing magnitude of force and frequency; providing a digital processor located in the hand guard for analyzing measurements of . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on (571)272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARISA V CONLON/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643